DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.

Status of Claims
Claims 1-26 are pending, with claims 1 and 21 currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 depends upon claim 15 and further recites a third insulating layer disposed between the third conductive layer and the second insulating layer, wherein an average distance between an upper surface of the third conductive layer and the surface of the substrate is substantially equal to an average distance between an upper surface of the third insulating layer and the surface of the substrate. There is no support in the specification or drawings for these limitations. Therefore, claim 16 is rejected. Claims 17-20 are rejected as they depend upon claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-12, 14-15, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US PG-Pub No.: 2020/0411617 A1, hereinafter, “Kishimoto”) in view of Kim2 (US PG-Pub No.: 2014/0353607 A1, hereinafter, “Kim2”), prior art of record.
Regarding claim 1, Kishimoto discloses a display device (see Kishimoto, FIG. 1), comprising:
a substrate (10, FIG. 1);
a first conductive layer (25+26, ¶ [0041]) disposed on the substrate (10, FIG. 1);

a second insulating layer (33, ¶ [0031]) disposed on the first insulating layer (32);
a first electrode (41, ¶ [0031]) disposed on the second insulating layer (33); 
a light emitting layer (43, ¶ [0031]) disposed on the first electrode (41); and
a second electrode (44, ¶ [0031]) disposed on the light emitting layer (43).
Kishimoto is silent regarding a second conductive layer disposed in the contact hole and on the first insulating layer (32), the second conductive layer being electrically connected to the first conductive layer (25+26) through the contact hole; the first electrode (41) disposed on the second conductive layer, the first electrode (41) being electrically connected to the second conductive layer; wherein an average distance between an upper surface of the second conductive layer and a surface of the substrate (10) is substantially equal to an average distance between an upper surface of the second insulating layer (33) and the surface of the substrate (10).
However, Kishimoto discloses in FIG.1 that a lower part of 41 is disposed in the contact hole and on the first insulating layer 32, the lower part of 41 is electrically connected to the first conductive layer 25+26 through the contact hole; the upper part of 41 is disposed on the lower part of 41, the upper part of 41 is electrically connected to the lower part of 41. And Kim2 discloses a display device (see Kim2, FIG.1), wherein a first electrode (170, ¶ [0037]) above a first insulating layer (160, ¶ [0037]), and a first conductive layer (162, ¶ [0054]) inside the first insulating layer (160) are two separate layers (FIG. 1 and ¶ [0090]).
see Kim2, ¶ [0090]). Accordingly, a second conductive layer (the lower part of 41) is disposed in the contact hole and on the first insulating layer (32), the second conductive layer is electrically connected to the first conductive layer (25+26) through the contact hole; the first electrode (the upper part of 41) is disposed on the second conductive layer, the first electrode (41) is electrically connected to the second conductive layer; wherein an average distance between an upper surface of the second conductive layer (the lower part of 41) and a surface of the substrate (10) is substantially equal to an average distance between an upper surface of the second insulating layer (33) and the surface of the substrate (10).

Regarding claim 2, Kishimoto in view of Kim2 discloses the display device of claim 1, wherein the upper surface of the second insulating layer (33) is coplanar with the upper surface of the second conductive layer (the lower part of 41, see statement above regarding claim 1).

Regarding claim 3, Kishimoto in view of Kim2 discloses the display device of claim 2, wherein the second insulating layer (33) is disposed around the second conductive layer (the lower part of 41; Kishimoto, FIG. 1), and a sidewall of the second 

Regarding claim 5, Kishimoto in view of Kim2 discloses the display device of claim 1, wherein the first electrode (the upper part of 41) and the second conductive layer (the lower part of 41) are in direct contact with each other (Kishimoto, FIG. 1).

Regarding claim 6, Kishimoto in view of Kim2 discloses the display device of claim 5.
Kishimoto is silent regarding that the first electrode (the upper part of 41) has a uniform thickness.
Kim2, however, discloses that the first electrode (170) has a uniform thickness (Kim2, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kishimoto’s first electrode with a uniform thickness, as taught by Song, in order to facilitate manufacturing procedure.

Regarding claim 7, Kishimoto in view of Kim2 discloses the display device of claim 6, further comprising a semiconductor layer (21, ¶ [0041]) disposed between the substrate (10) and the first conductive layer (25+26), wherein the first conductive layer (25+26) includes a first source electrode (25, ¶ [0041]) electrically connected to the semiconductor layer (21; Kishimoto, FIG. 1).

claim 8, Kishimoto in view of Kim2 discloses the display device of claim 1, further comprising a pixel defining layer (42; Kishimoto, FIG. 1) disposed on the second insulating layer (33) and the first electrode (the upper part of 41), the pixel defining layer (42) including an opening exposing the first electrode (the upper part of 41; Kishimoto, FIG. 1).

Regarding claim 9, Kishimoto in view of Kim2 discloses the display device of claim 8, wherein the opening is disposed to overlap a region where the first electrode (the upper part of 41) and the second conductive layer (the lower part of 41) are electrically connected with each other (Kishimoto, FIG. 1).

Regarding claim 10, Kishimoto in view of Kim2 discloses the display device of claim 1, wherein the second insulating layer (33) includes an organic insulating material (Kishimoto, ¶ [0032]).

Regarding claim 11, Kishimoto in view of Kim2 discloses the display device of claim 1, wherein a thickness of a portion of the second conductive layer (the lower part of 41) disposed on the first insulating layer (32) is the same as a thickness of the second insulating layer (33; Kishimoto, FIG. 1).

Regarding claim 12, Kishimoto in view of Kim2 discloses the display device of claim 11, wherein a thickness of the second insulating layer (33) is smaller than a thickness of the first insulating layer (32; Kishimoto, FIG. 1).
claim 14, Kishimoto in view of Kim2 discloses the display device of claim 11, wherein the substrate (10) includes a display area (overlapping 21; Kishimoto, FIG. 1) and a non-display area (outside 21, FIG. 1), and the display device further comprises a plurality of data lines (25+26+28) disposed over the display area (overlapping 21) and the non-display area (outside 21) and a plurality of connection lines (the lower part of 41) disposed in the display area (overlapping 21), the plurality of connection lines (the lower part of 41) being respectively connected to the plurality of data lines (25+26, FIG. 1).

Regarding claim 15, Kishimoto in view of Kim2 discloses the display device of claim 14, further comprising a third conductive layer (23; Kishimoto, ¶ [0041]) disposed with the first conductive layer (25+26) and the second conductive layer (the lower part of 41), wherein the second conductive layer (the lower part of 41) includes the connection lines, and the first conductive layer (25+26) includes the data lines.

Regarding claim 21, Kishimoto discloses a display device (see Kishimoto, FIG. 1), comprising:
a transistor (21+23, FIG. 1) comprising a semiconductor layer (21, ¶ [0041]), and a gate electrode (23, ¶ [0041]);
a first conductive layer (a lower part of 41 inside 32+33, FIG. 1) disposed on the semiconductor layer (21) and extending through a contact hole in a second insulative layer (32, ¶ [0032]), the first conductive layer (the lower part of 41 inside 32+33) being electrically connected to an end of the semiconductor layer (21, FIG. 1);

a first electrode (an upper part of 41 above 33) disposed on the first conductive layer (the lower part of 41 inside 32+33) and the first insulating layer (33);
a light emitting layer (43, ¶ [0031]), disposed on the first electrode (the upper part of 41 above 33); and
a second electrode (44, ¶ [0031]) disposed on the light emitting layer (43), wherein
a planar area of a bottom surface of the first electrode (the upper part of 41 above 33) directly contacts both the first conductive layer (the lower part of 41 inside 32+33) and the first insulating layer (33, FIG. 1).
Kishimoto is silent regarding that the first conductive layer (the lower part of 41 inside 32+33) and the first electrode (the upper part of 41 above 33) are two separate layers. 
 Kim2, however, discloses a display device (see Kim2, FIG.1), wherein a first electrode (170, ¶ [0037]) above a first insulating layer (160, ¶ [0037]), and a first conductive layer (162, ¶ [0054]) inside the first insulating layer (160) are two separate layers (FIG. 1 and ¶ [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kishimoto’s upper part of 41 above 33 and the lower part of 41 inside 32+33 with two separate layers, as taught by Kim2, since it is an alternative design (see Kim2, ¶ [0090]).

claim 22, Kishimoto in view of Kim2 discloses the display device of claim 21, wherein an upper surface of the first conductive layer (the lower part of 41) is substantially coplanar with an upper surface of the first insulating layer (33, see statement above regarding claim 21).

Regarding claim 23, Kishimoto in view of Kim2 discloses the display device of claim 21, wherein a lower surface of the first electrode (the upper part of 41) directly contacts an upper surface of the first conductive layer (the lower part of 41) and an upper surface of the first insulating layer (33; Kishimoto, FIG. 1).

Regarding claim 24, Kishimoto in view of Kim2 discloses the display device of claim 23, wherein an average distance from the lower surface to an upper surface of the first electrode (the upper part of 41) is substantially uniform (Kishimoto, FIG. 1).

Regarding claim 25, Kishimoto in view of Kim2 discloses the display device of claim 21, wherein the first conductive layer (the lower part of 41) and the first insulating layer (33) make direct contact with a top surface of the same layer (32; Kishimoto, FIG. 1).

Regarding claim 26, Kishimoto in view of Kim2 discloses the display device of claim 1, wherein the second conductive layer (the lower part of 41) is directly connected to the first conductive layer (25+26) and a top surface of the first insulating layer (32), and a planar area of a bottom surface of the first electrode (the upper part of 41) directly .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US PG-Pub No.: 2020/0411617 A1, hereinafter, “Kishimoto”) in view of Kim2 (US PG-Pub No.: 2014/0353607 A1, hereinafter, “Kim2”), prior art of record, as applied to claim 3 above, and further in view of Song (US PG-Pub No.: 2021/0043657 A1, hereinafter, “Song”).
Regarding claim 4, Kishimoto in view of Kim2 discloses the display device of claim 3.
Kishimoto in view of Kim2 is silent regarding that an angle between the sidewall of the second conductive layer and a lower surface of the second conductive layer is an acute angle, and an angle between the sidewall of the second insulating layer and a lower surface of the second insulating layer is an obtuse angle.
Song, however, discloses a display device (see Song, FIG. 2), wherein contact holes can have trapezoid shape (¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kishimoto’s contact hole with a trapezoid shape, as taught by Song, in order to facilitate manufacturing procedure (Song, ¶ [0060]). Accordingly, an angle between the sidewall of the second conductive layer and a lower surface of the second conductive layer is an acute angle, and an angle between the sidewall of the second insulating layer and a lower surface of the second insulating layer is an obtuse angle.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 would be allowable if overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892